Citation Nr: 0726920	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  03-21 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a neck disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral hip 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral 
shoulder disability.

5.  Entitlement to service connection for a bilateral knee 
disability.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1980 to 
October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of a 
regional office (RO) of the Department of Veterans Affair 
(VA).  By way of correspondence dated in August 2003, the 
veteran stated that he was withdrawing his claim of 
entitlement to service connection for hepatitis C; therefore, 
this issue is no longer considered to be in appellate status 
and is not before the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

VA treatment records from 2000 and 2001 reflect that the 
veteran consistently reported applying for disability 
benefits from the Social Security Administration (SSA) based 
on his alleged residuals from the in-service accident when he 
was hit by a motor vehicle.  The Board notes that VA has a 
duty to obtain SSA records when they may be relevant.  See 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 
11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  Additionally, the Board has a duty 
to obtain records in the custody of a federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2).  Accordingly, the 
AMC/RO should contact the SSA and request all relevant 
records and associate them with the claims file.


Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

2.  After completion of the above, and 
any additional development of the 
evidence that the RO may deem necessary, 
the RO should review the record and 
readjudicate the claims.  If any benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. N. HYLAND
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



